Citation Nr: 1110204	
Decision Date: 03/15/11    Archive Date: 03/30/11

DOCKET NO.  08-27 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	Allen Gumpenberger, Agent


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel







INTRODUCTION

The Veteran served on active duty in the United States Army from December 1983 to September 1991, from January 19, 1993 to July 31, 1993, and from March 2004 to July 2005 (including service in Afghanistan from May 2004 to May 2005).

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in Des Moines, Iowa (RO), which denied the Veteran's claim of entitlement to service connection for sleep apnea.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board finds that additional development is warranted with respect to the Veteran's claim for service connection for sleep apnea.

VA must provide a medical examination when there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, (3) some indication that the claimed disability may be associated with the established event, injury, or disease, and (4) insufficient competent evidence of record for VA to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A.                      § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2010).  The third prong, which requires evidence that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  See McLendon, 20 Vet. App. at 83.  

In the instant case, with respect to evidence of a current disability, the VA Medical Center at Omaha, Nebraska has diagnosed the Veteran with unspecified sleep apnea, and the record indicates that the Veteran wears a CPAP device at night.  With respect to an in-service event or injury and a link between the current disability and such in-service event or injury, the Veteran's service treatment records do not indicate that the Veteran either complained of or received treatment for sleep apnea, sleeping problems, or snoring while in service.  Private medical treatment records from C.M.C. indicate, however, that the Veteran complained of poor sleep and low energy from June 2005 through August 2005 (he separated from active duty on July 4, 2005).  

The record additionally contains the Veteran's lay evidence of an in-service onset of snoring.  In his September 2008 substantive appeal, the Veteran stated that he did not snore before serving in Afghanistan, but while in service, other soldiers told the Veteran that he snored.  The Veteran further stated that he did not seek out medical treatment because he "figured a lot of people snore[d,] and [he] was not too concerned about it."  He further stated that his "soldiers also needed [him,] and [he] could not sit on the sidelines because [he] snored."  Likewise, in a January 2008 statement, the Veteran indicated that after several months in Afghanistan, several people told the Veteran that he snored.  He further alleged that when in service, he felt constantly tired during the day and took naps during the day on several occasions.  The Veteran indicated that he only became aware of the severity of the problem when his wife said he snored excessively and appeared to stop breathing on several occasions.

There is no medical opinion of record addressing the etiology of the Veteran's sleep apnea.  As such, the Board believes a VA examination should be scheduled to determine the nature of the Veteran's sleep apnea and its relationship, if any, to his active duty military service.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2010) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should ask the Veteran to identify all medical providers who have treated him for sleep apnea since November 2008. After receiving this information and any necessary releases, contact the named medical providers and obtain copies of the related medical records which are not already in the claims folder.  Specifically, VA treatment records since November 2008 should be obtained and associated with the claims folder, as should the results of the August 8, 2007 sleep study.

2.  The RO should request that the Veteran provide it with statements, including any from fellow soldiers, corroborating the Veteran's statement that he snored or otherwise experienced sleep disturbances in-service.  If received, the RO should associate any such statements with the claims file.

3.  Then, the RO should schedule the Veteran for a VA medical examination with an examiner of appropriate expertise to determine the nature, severity, and etiology of the Veteran's sleep apnea disability.  The claims folder and a copy of this REMAND should be provided to the examiner for review in conjunction with this examination.

The report of the medical examination must explicitly state whether it is at least as likely as not that the Veteran's sleep apnea is related etiologically to his active duty military service.  For the purpose of rendering a decision regarding the etiology of the Veteran's sleep apnea disability, the phrase "more likely than not" means a likelihood of greater than 50 percent, "at least as likely as not" means a likelihood of 50 percent, and "less likely than not" or "unlikely" means a likelihood of less than 50 percent.

The Board notes that the term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The VA examiner must provide a thorough rationale for any opinion provided, as a matter of medical probability, based on the examiner's clinical experience, medical expertise, established medical principles, and the evidence of record.  References should be made to pertinent documents of record, as necessary.  The examiner should review the claims folder before examining the Veteran and this fact should be noted in the accompanying medical report.

4.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claim.  If action remains adverse to the Veteran, provide the 
Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The Veteran is hereby notified that it is the Veteran's responsibility to report for any scheduled examination and to cooperate in the development of the case.  The consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



